Citation Nr: 9933731	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-01892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a fungal infection 
of both feet, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1971.  In a December 1997 rating action, the RO granted 
service connection for bilateral pes planus and for a fungal 
infection of both feet and assigned a 10 percent rating for 
each disability.  The veteran appealed for higher ratings.  
The veteran was afforded a hearing before an RO hearing 
officer in April 1998.  A transcript of the hearing is of 
record.

The Board of Veterans' Appeals (Board) notes that the in the 
December 1997 rating action, the veteran was also denied 
service connection for a lipoma of the anterior abdominal 
wall and for a ventral hernia.  The veteran initially 
appealed these two issues.  However, he stated that he did 
not want to pursue an appeal for either issue at the RO 
hearing in April 1998.  The appeal as to these issues is 
considered withdrawn.

In August 1998, the RO denied service connection for a left 
shoulder disorder and a left elbow disorder.  These issues 
have not been the subject of a notice of disagreement.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by no 
more than moderate symptomatology; there was no showing of 
marked deformity, swelling on use, or characteristic 
callosities.

2.  The veteran's fungal infection of both feet is manifested 
by constant itchy, dry and scaly skin, and a complete 
destruction of all the nails.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for bilateral pes planus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71(a), Diagnostic Code 5276 (1999).

2.  The criteria for an evaluation of 30 percent for a fungal 
infection of both feet have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a private outpatient treatment record dated in September 
1996, it was noted that the veteran had a history of 
bilateral foot pain with right foot pain greater than the 
left.  The pain was mostly along the plantar aspect of the 
right heel and at the medial mid-foot on the left.  The 
veteran's feet were very tender in the morning and the pain 
continued throughout the day.  The right heel was tender to 
palpation.  It was noted that insurance authorization would 
be sought to obtain posterior heel splints for the plantar 
fasciitis. 

In a private outpatient treatment record dated in October 
1996, the veteran complained of pain in both feet.  He stated 
that his feet had been bothering him for a long time, 
particularly in the past 4 or 5 months.  Various medications, 
shoe pads, and cups had not helped.  He stated that his left 
foot hurt in the area of the insertion of the posterior 
tibial tendon and that the right foot hurt in the area of the 
plantar fascia, near the heel, primarily on the medial side.  
Sensory examination to light touch of both feet was normal.  
There was tenderness near the insertion of the posterior 
tibial tendon on the navicular in the left foot, and on the 
medial heel near the insertion of the plantar fascia.  X-rays 
of the feet were unremarkable except for some osteophyte 
formation between the navicular cuneiform joint and the 
talonavicular joint as well as in the area of the first 
metatarsal head.  There was a bit of spurring in the 
calcaneus near the insertion of the of the plantar fascia and 
Achilles tendon on the left foot.  The impression was plantar 
fasciitis of the right foot and posterior tibial tendinitis 
of the left foot.

A letter of medical treatment dated in July 1997 was received 
from B. J. Lanza, D.P.M..  Dr. Lanza stated that veteran had 
painful club mycotic nails which were carefully debrided 
without laceration.  The veteran was advised to return for 
periodic debridement and was prescribed an anti-fungal 
medication. 

The veteran was afforded a VA examination of the feet in 
October 1997.  He complained of bilateral foot pain which had 
become worse over the years.  On examination, his feet were 
notable for pes planus, but it was supple and easily 
correctable with toe standing.  There was tenderness to 
palpation bilaterally over the metatarsal heads.  There was 
evidence of a fungal infection involving all his toes.  The 
skin was intact.  The veteran had subjective sensory 
decreases in the medial and lateral plantar branches of the 
tibial nerve on both feet.  Otherwise, the Achilles tendon 
moved medially with toe standing, and it was nontender 
bilaterally.  There was varus on toe standing, otherwise, 
there was no significant valgus of the hindfoot.  The veteran 
used a cane for ambulation but he did have a heel-toe gait 
pattern.  He had 1+ pedal edema bilaterally.  The impression 
included bilateral pes planus which was supple and bilateral 
fungal infection of toes.  An X-ray of the right foot 
revealed pes planus deformity.  Small bone spurs were at the 
plantar and posterior aspects of the calcaneus.  No other 
abnormalities were identified.  An X-ray of the left foot 
revealed minimal hallux valgus deformity with mild 
degenerative changes predominately at the intertarsal joints 
and the metatarsophalangeal joint of the great toe.  Small 
bone spurs were at the plantar and posterior aspects of the 
calcaneus.  No other abnormalities were noted.  

In a March 1998 private outpatient treatment record, the 
veteran complained of painful feet of several years with 
increased pain upon ambulation.  Physical examination 
revealed mycotic nails with skin tinea.  The assessment 
included pes planus/pronation syndrome, onychomycosis, and 
tinea pedis.  All the nails were reduced and the veteran was 
advised to continue applying a topical antifungal cream.

At a hearing before an RO hearing officer in April 1998, the 
veteran testified that with regard to his pes planus, he 
wears a brace and soaks his feet in a solution to help with 
the soreness.  He reported that he experiences pain and 
swelling on the bottom of his feet.  With regard to the 
fungal infection of his feet, he testified that his nails 
were decaying on both toes and that his toes constantly itch.  
He stated that the bottom of his feet burn and that his feet 
swell.  He stated that most of his nails are decayed and have 
been cut.  The infection is always present and he applies a 
cream for the fungus.

B.A. Lanza, D.P.M., reported in July 1998 that he has been 
providing foot care for the veteran which included 
debridement of clinical mycotic nails and a fungal skin 
infection.  Pes planus was noted with distal metatarsalgia.  
A positive Helbing's sign was present, indicating pes planus.  
Clinical mycotic nails were noted on all ten toes, which have 
completely destroyed the nails.  Also present was 
superficial, dry, scaly, athlete's feet, characteristic of a 
Moccasin foot type fungus infection.

A subsequent letter of medical treatment dated in August 1998 
was received from Dr. Lanza.  Dr. Lanza stated that the 
veteran was diagnosed with pes planus with pronation 
syndrome, onychomycosis, and tinea pedis.  The veteran was 
provided with antifungal medications and his lesions were 
debrided.         


II.  Analysis

Initially, the Board finds that the veteran's claims for 
increased ratings for bilateral pes planus and a fungal 
infection of both feet are well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to a compensation has already been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, disability evaluations are determined by applying 
a schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

A.  Increased rating for Bilateral Pes Planus

The veteran's pes planus is specifically evaluated under the 
provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 5276.  
Under the criteria of this rating code, a 10 percent 
evaluation is warranted for bilateral moderate flatfoot with 
the weight bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
or use of the feet. A 30 percent evaluation is warranted for 
severe bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  

The evidence of record establishes that the veteran's 
bilateral pes planus does not warrant a rating in excess of 
10 percent.  The VA examination in October 1997 revealed that 
the veteran's pes planus was supple and easily correctable 
upon toe standing.  Various treatment records do reveal 
swelling and tenderness of the feet but there is no 
indication of a marked deformity, accentuated pain on 
manipulation and use, or characteristic callosities as a 
result of the veteran's bilateral pes planus.  Thus, the 
evidence of record does not show that the veteran's bilateral 
pes planus produces a severe bilateral foot disability.  
Accordingly, the Board finds that a 30 percent rating for 
bilateral pes planus is not warranted.

B.  Increased Rating for a Fungal Infection of Both Feet

The veteran's fungal infection of both feet may be rated by 
analogy to eczema.  38 C.F.R. § 4.20, Diagnostic Codes 7806, 
7813 (1999).  Under Code 7806, a 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area; a 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement; a 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance. 
 
Considering the evidence of record, the Board finds that the 
evidence supports a 30 percent disability rating for a fungal 
infection of the feet. The VA examiner in October 1997 noted 
that the fungal infection affected all of the veteran's toes.  
Private treatment records reveal that the veteran has painful 
club mycotic nails in which all of the nails are completely 
destroyed.  The veteran's feet are dry and scaly.  
Furthermore, the veteran testified that he had constant 
itching. The evidence presented more nearly approximates the 
criteria required for a 30 percent disability rating.

The Board adds that a 50 percent rating is not warranted in 
this case. There is no evidence of ulceration of the lesions, 
or of extensive exfoliation or crusting. There is no 
indication of systemic or nervous manifestations associated 
with the fungal infection of the feet.  The disorder involves 
a non-exposed surface and does not produce exceptional 
repugnance.  Accordingly, the Board finds that the skin 
disorder of the feet does not meet the requirements for a 50 
percent rating. 

The Board has reviewed the entire evidence of record and 
finds that the 30 percent rating assigned by virtue of this 
decision for fungal infection of the feet and the 10 percent 
rating assigned by the RO for bilateral pes planus with 
metatarsalgia reflects the most disabling these disorders 
have been since the veteran filed his claims for service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that staged ratings for these 
disorders are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

1.  An increased rating for bilateral pes planus is denied.

2.  A 30 percent disability rating for a fungal infection of 
both feet is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

